 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   NIMESH SHAH,                             Case No. 2:21-CV-03953-VAP (AFM)
12                       Petitioner,
                                              ORDER SUMMARILY DISMISSING
13          v.                                PETITION FOR WRIT OF HABEAS
14   UNITED STATES OF AMERICA,                CORPUS
15   WARDEN BURKHOLTZ,

16                       Respondents.

17

18         Petitioner is a federal inmate serving a sentence imposed by the United States
19   District Court for the Southern District of California. (ECF 1 at 2.) He is currently
20   incarcerated at the Federal Correctional Institution in Lompoc, California. On
21   May 5, 2021, Petitioner filed this petition for writ of habeas corpus pursuant to 28
22   U.S.C. § 2241.
23         The petition does not purport to challenge Petitioner’s conviction or sentence.
24   Instead, it challenges prison conditions. (ECF 1 at 2.) According to Petitioner,
25   officials at FCI Lompoc have failed to provide him with a “no meat” diet consistent
26   with his religious diet (also known as alternative diet program). Specifically,
27   Petitioner alleges that he is a Hindu vegetarian, and he has notified BOP officials of
28   his religious dietary needs with a no-meat food option. Nevertheless, on eleven
 1   occasions, petitioner was served meat in his food box, causing him to skip meals and
 2   leading him to “starvation.” (ECF 1 at 3-4.)
 3         In addition, Petitioner alleges that he was placed in a Covid quarantine unit
 4   which was filthy with “food and accessories left by previous inmates, resulting in
 5   nausea and vomiting.” (ECF 1 at 4.) Petitioner alleges that the conditions of the
 6   isolation unit caused him mental trauma. (ECF 1 at 4.)
 7         For the following reasons, the petition is summarily dismissed. See Rule 1(b)
 8   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District
 9   Courts, 28 U.S.C. foll. § 2254.
10                                       DISCUSSION
11         Habeas corpus “is the exclusive remedy ... for the prisoner who seeks
12   ‘immediate or speedier release’ from confinement.” Skinner v. Switzer, 562 U.S. 521,
13   525 (2011) (citation omitted). A challenge to the fact or duration of confinement
14   which, if successful, would result in immediate or speedier release falls within the
15   “core” of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 487-489 (1973); Nettles
16   v. Grounds, 830 F.3d 922, 927-929 (9th Cir. 2016) (en banc). On the other hand, a
17   challenge to the conditions of confinement does not fall within the “core” of habeas
18   corpus; instead, such challenge must be raised in a civil rights action. Nettles, 830
19   F.3d at 931-934. Accordingly, Petitioner’s claims, all of which challenge allegedly
20   unlawful conditions of his confinement, may not be brought by way of a habeas
21   corpus action. Petitioner may attempt to assert such claims through a civil rights
22   action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of
23   Narcotics, 403 U.S. 388 (1971).
24         While a federal court has discretion to construe a habeas corpus petition as a
25   civil rights complaint, Wilwording v. Swenson, 404 U.S. 249, 251 (1971) (per
26   curiam), the Court declines to do so in this case. See Nettles, 830 F.3d at 936 (district
27   court may construe a petition for habeas corpus as a civil rights action after notifying
28   and obtaining informed consent from the prisoner). To begin with, the petition does
                                                2
 1   not appear to name “the correct defendants.” The petition names the United States of
 2   America and the Warden as Respondent, rather than the prison officials of whose
 3   alleged actions or inaction Petitioner complains. See Glaus v. Anderson, 408 F.3d
 4   382, 389 (7th Cir. 2005) (federal inmate’s habeas petition challenging deficient
 5   medical care was not amenable to conversion to a civil rights action because inmate
 6   had named the warden as the respondent).
 7         More importantly, because a habeas corpus action and a prisoner civil rights
 8   suit differ in a variety of respects – including filing fees and restrictions on future
 9   filings – recharacterization may be “disadvantageous to the prisoner compared to a
10   dismissal without prejudice of his petition for habeas corpus.” Nettles, 830 F.3d at
11   935-936 (quoting Robinson v. Sherrod, 631 F.3d 839, 841 (7th Cir. 2011)).
12   Accordingly, conversion of the present petition into a Bivens complaint would be
13   inappropriate. See, e.g., Nunez v. Pliler, 2020 WL 5880461, at *2 (C.D. Cal. Oct. 1,
14   2020) (conversion of habeas corpus petition into a Bivens complaint inappropriate
15   where petition did not name prison officials and considering significant difference in
16   procedural requirements between habeas corpus and civil rights actions); Jorgenson
17   v. Spearman, 2016 WL 2996942, at *1 (C.D. Cal. May 22, 2016) (declining to
18   convert petition into a civil rights complaint “in light of the considerable procedural
19   and substantive differences between habeas corpus and civil rights matters”).
20         For the foregoing reasons, IT IS ORDERED that this action be dismissed
21   without prejudice.
22

23   DATED: May 19, 2021
24

25
                                                   VIRGINIA A. PHILLIPS
26                                            UNITED STATES DISTRICT JUDGE
27

28

                                               3
